Citation Nr: 1102370	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
degenerative arthritis of the lumbar spine prior to January 
18, 2006, and in excess of 30 percent thereafter.

2.	Entitlement to an initial evaluation in excess of 20 percent 
for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1975 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of November 2004 and July 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural History

The Veteran was awarded service connection for degenerative 
arthritis of the lumbar spine, which was assigned an initial 
noncompensable evaluation effective August 13, 2003, by the 
November 2004 rating decision currently on appeal.  A May 2006 
rating decision assigned an initial 30 percent evaluation for the 
Veteran's lumbar spine disability effective January 18, 2006.  A 
July 2006 rating decision awarded a seprate 20 percent evaluation 
for radiculopathy of the right lower extremity, for which the 
Veteran filed a separate notice of disagreement.  Following the 
issuance of a statement of the case, the Veteran perfected his 
appeals to the Board.

In a December 2008 decision, the Board denied the Veteran's 
increased initial evaluation claims currently on appeal.  The 
Veteran then appealed the Board's December 2008 denial to the 
United States Court of Appeals for Veterans Claims (Court).  In 
November 2009, the Court issued an order granting a Joint Motion 
for Remand (Joint Motion), vacating the portion of the Board's 
December 2008 denial regarding the issues of increased initial 
evaluations and remanding the instant claims for further 
consideration.

In light of the November 2009 Joint Motion, the Board remanded 
the instant claims for further development in April 2010.  The 
case is once again before the Board for appellate consideration.



FINDINGS OF FACT

1.	The baseline level of disability for the Veteran's preexisting 
lumbar spine disability, prior to aggravation, is 
noncompensable.

2.	Prior to January 18, 2006, the Veteran's lumbar spine 
disability was manifested by no more than subjective 
complaints of pain and decreased range of motion with 
objective evidence of slight limitation of motion with full 
forward flexion and extension limited to 25 degrees; there is 
no evidence of incoordination, weakness of the lumbar spine, 
ankylosis or incapacitating episodes.

3.	As of January 18, 2006, the Veteran's lumbar spine disability 
was manifested by no more than severe limitation of motion and 
painful motion; there is no evidence of incoordination, 
weakness of the lumbar spine, ankylosis or incapacitating 
episodes.

4.	The Veteran's lumbar spine disorder is manifested by 
neurological manifestations, including bowel and bladder 
impairment and erectile dysfunction.

5.	Radiculopathy of the right lower extremity is manifested by no 
more than subjective complaints of radiating pain and numbness 
and objective evidence of occasional diminished sensation with 
some diminished deep tendon reflexes, resulting in no more 
than moderate incomplete paralysis. 


CONCLUSIONS OF LAW

1.	Prior to January 18, 2006, the criteria for an initial 
evaluation of 10 percent, but not greater, for degenerative 
arthritis of the lumbar spine have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 
General Rating Formula for Diseases and Injuries of the Spine 
(2010).

2.	As of January 18, 2006, the criteria for an initial evaluation 
of 40 percent, but not greater, for degenerative arthritis of 
the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 and 5295 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 and 5243 General Rating Formula 
for Diseases and Injuries of the Spine (2010).

3.	The criteria for a separate evaluation for neurological 
manifestations of degenerative arthritis of the lumbar spine, 
with intervertebral disc syndrome, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, 4.114, 4.115a, 
4.115b (2010).

4.	The criteria for an initial evaluation in excess of 20 percent 
for radiculopathy of the right lower extremity have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to 
the November 2004 and July 2006 rating decisions currently on 
appeal.  The RO's November 2003 and May 2006 notice letters 
advised the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained and associated with the claims 
file, as have records pertaining to the Veteran's Social Security 
Administration (SSA) disability benefits.  The Veteran has not 
identified any additional records pertaining to the issues on 
appeal.  Therefore, VA's duty to assist the Veteran in locating 
additional records has been satisfied.  The Veteran has been 
afforded numerous VA examinations throughout the course of the 
instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board finds the VA examinations of record 
to be adequate for the purposes of the instant appeal, as they 
involved a review of the Veteran's pertinent medical history and 
physical examination of the Veteran and provide the necessary 
medical opinions and recitation of the Veteran's symptomatology 
sufficient to allow the Board to render a decision in the instant 
case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

As a final note, the Board again observes the instant claims were 
remanded by the Board in April 2010 for additional development.  
Specifically, the Board determined outstanding VA treatment 
records should be obtained and the Veteran should be provided an 
additional VA examination.  All outstanding VA treatment records 
were associated with the claims file in April 2010, and the 
Veteran was afforded a VA examination in May 2010, which the 
Board has found to be adequate for the purposes of deciding the 
instant claims.  As such, the Board finds there has been 
substantial compliance with its April 2010 remand, and 
adjudication of the instant claims may proceed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the "staging" 
of ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

I.	Lumbar Spine

The Veterans lumbar spine disorder has been assigned a 
noncompensable evaluation prior to January 18, 2006, and a 30 
percent evaluation thereafter, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010), pertaining to intevertebral disc 
syndrome.  

Initially, the Board observes the RO determined the Veteran has 
met the criteria for a 10 percent evaluation prior to January 18, 
2006, and 40 percent thereafter, and reduced these disability 
evaluations by 10 percent, based upon aggravation.  For the sake 
of clarity, prior to determining whether an increased evaluation 
is warranted based upon the schedular criteria, the Board will 
discuss whether reduction is warranted based upon aggravation of 
a nonservice-connected disability by a service-connected 
disability.

Aggravation of a Nonservice-connected Disability

In considering the Veteran's claim, the Board initially observes 
service connection for a lumbar spine disability was awarded on a 
secondary basis, as the lumbar spine disability was aggravated by 
a service-connected right knee disability.  See November 2004 
rating decision.  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disability, as in the instant case, the Veteran shall 
be compensated for the degree of disability over and above the 
"baseline" degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In 
the instant case, the RO determined that the baseline for the 
Veteran's lumbar spine disability prior to aggravation is 10 
percent disabling, as the Veteran's lumbar spine disability was 
manifested by x-ray evidence of degenerative arthritis with 
objective evidence of noncompensable painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has reviewed the entire record in considering the 
Veteran's baseline level of disability for his service-connected 
lumbar spine disability.  In this regard, a November 2004 VA 
examiner found that the Veteran suffered a preexisting lumbar 
spine disability that was aggravated, but not due to, his 
service-connected knee disability.  However, upon review of the 
record, there is no competent evidence that the Veteran's lumbar 
spine disability would have been manifested by degenerative 
arthritis absent his service-connected knee disability.  In fact, 
the November 2004 VA examination report indicates that the 
Veteran developed a lower back condition unrelated to his service 
injury, which would present with lower back pain worse with 
certain activities; there was no mention of the development of 
arthritis when discussing the Veteran's preexisting back injury 
absent aggravation.  

As such, while the preponderance of the evidence indicates the 
Veteran's lumbar spine disorder was aggravated by his service-
connected knee disorder, the evidence is at least in equipoise as 
to whether or not the current lumbar spine disorder would have 
been manifest by arthritis absent the service-connected knee 
disorder.  As such, resolving all doubt in favor of the Veteran, 
the Board determines that the baseline level of disability for 
the Veteran's lumbar spine disorder is noncompensable, and 
therefore no deduction shall be made in determining the Veteran's 
current level of disability.  See Allen, supra.

Rating Criteria

As noted above, the Veterans lumbar spine disorder has been 
assigned a noncompensable evaluation prior to January 18, 2006, 
and a 30 percent evaluation thereafter, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010), pertaining to intevertebral 
disc syndrome.  As the Veteran has been diagnosed with 
degenerative arthritis of the lumbar spine and lumbar strain, 
see, e.g., May 2010 VA examination report, Diagnostic Codes 5010 
and 5237 are also applicable.  See 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  The amendment affected 
general diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the Veteran's appeal, 
both the former and revised criteria will be considered in 
evaluating the Veteran's service-connected lumbar spine 
disability.  However, application of the new criteria prior to 
the effective date of the amended regulation is not allowed.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116- 119 (1997); see also 38 U.S.C.A. § 
5110(g) (West 2002).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20 percent and 
40 percent were assigned for slight, moderate and severe 
limitation of motion of the lumbar spine, respectively.

Also prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.17a, Diagnostic Code 5295 (2003).  A 10 percent evaluation 
was assigned if there was characteristic pain on motion.  A 20 
percent rating was warranted if there was muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, in 
the standing position.  The highest available schedular 
evaluation, 40 percent, was warranted where the condition was 
severe, with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  The criteria 
contained in Diagnostic Code 5293 provides for a 20 percent 
evaluation where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A 40 percent evaluation contemplates 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent evaluation is assigned when there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician. 
" Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  Id. Note (2).  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

Effective from September 26, 2003, disabilities of the cervical 
and thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2010).  The Formula provides 
the following ratings, in relevant part:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees but no more than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, for muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour.  
A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as "a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension".  See id., Note (5).  These criteria are to 
be applied irrespective of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to encompass 
and take into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine".  68 Fed. Reg. at 51,455 (Supplementary Information).  

There are higher ratings available under the General Formula; 
however, they require proof of ankylosis, which is not present in 
the instant case.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

Notes appended to the new General Rating Formula for Diseases and 
Injuries of the Spine specify that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id.  Ranges of motion are to be 
rounded to the nearest five degrees.  Id., Note (4).  

Although the criteria under the prior Diagnostic Code 5292 are 
less defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is the 
last edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 Fed. 
Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 
regulations did not define normal range of motion for the spine, 
the current definition is based on medical guidelines in 
existence since 1984.  Therefore, there is no inconsistency in 
applying the current ranges of motion to rating spine 
disabilities under the old criteria.

Increased Evaluation Prior to January 18, 2006

Having considered the evidence of record under both the former 
and new rating criteria, the Board finds that the Veteran is 
entitled to an evaluation of 10 percent, but not greater, for the 
entire period prior to January 18, 2006, for his lumbar spine 
disability.  In this regard, the Board notes that the Veteran's 
thoracolumbar spine disability was manifested during this period 
by subjective complaints of pain, difficulty standing and 
sitting, fatigability and decreased range of motion.  In 
addition, there is objective evidence of painful motion, 
tenderness and slight limitation of motion of the thoracolumbar 
spine.  There is no evidence, however, of moderate or severe 
limitation of motion or lumbosacral strain, nor is there evidence 
of ankylosis of the thoracolumbar spine or the entire spine or 
incapacitating episodes having a total duration of at least four 
weeks during a twelve-month period.

With regards to range of motion testing conducted during this 
period of the Veteran's appeal, a December 2003 VA examination 
noted the Veteran as having full forward flexion to 90 degrees, 
extension to 25 degrees, left lateral flexion to 25 degrees, 
right lateral flexion to 30 degrees, and full left and right 
rotation bilaterally, with a total range of motion of the lumbar 
spine of 230 degrees.  In addition, a November 2004 VA 
examination report notes full range of motion of the lumbar 
spine.  Repetitive testing resulted in mild discomfort at the 
extreme range of forward flexion, but was able to achieve full 
flexion to 90 degrees.  There is no other evidence of record 
depicting range of motion testing prior to January 18, 2006.

The Board observes that the limitation of motion noted in the 
December 2003 and November 2004 VA examination reports entitles 
the Veteran to a 10 percent evaluation, but not greater, prior to 
January 18, 2006.  The Veteran was found to have forward full 
forward flexion and extension and left lateral flexion each 
limited to 25 degrees, consistent with a slight loss of range of 
motion, whereas a 20 percent evaluation contemplates moderate 
loss of range of motion, or forward flexion of the thoracolumbar 
spine no greater than 60 degrees, or a combined range of motion 
of the thoracolumbar spine no greater than 120 degrees.  Further, 
as there is no evidence of additional loss of motion due to pain, 
fatigue or incoordination, nor is there evidence of 
incapacitating episodes, the Board finds that that the 
preponderance of the evidence weighs against a finding that the 
Veteran's lower spine disorder more closely approximates a 20 
percent evaluation for the period prior to January 18, 2006.  See 
DeLuca, 8 Vet. App. at 206-07.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 10 percent 
under former Diagnostic Codes 5293 (pertaining to intervertebral 
disc syndrome) and 5295 (pertaining to lumbosacral strain). 
However, the Board finds that a higher rating is not warranted.  
With respect to intervertebral disc syndrome, there is no 
evidence of incapacitating episodes during this period of the 
Veteran's appeal.

With respect to lumbosacral strain, the Board notes that VA 
treatment records note the Veteran as suffering from decreased 
range of motion, specifically on extension and left lateral 
flexion.  However, as discussed above, range of motion testing 
indicates the Veteran's lumbar spine disability is consistent 
with slight limitation of motion.  In addition, there is no 
evidence of record indicating a positive Goldthwaite's sign, 
listing of the whole spine to opposite side, loss of lateral 
motion with osteoarthritic changes, or narrowing or irregularity 
of joint space.  In this regard, the Board notes that the 
December 2003 examination report notes the Veteran exhibited 
normal posture with no abnormal spinal curvatures and a steady, 
coordinated gait.  

In considering whether an evaluation in excess of 10 percent is 
warranted, the Board has considered all evidence of record, to 
include those records identified by the Veteran and his 
representative through various statements throughout the current 
appeal, as well as those identified in the November 2009 Joint 
Motion.  In this regard, while the evidence of record clearly 
indicates the Veteran complained of pain of the lumbar spine and 
was diagnosed with degenerative changes of the lumbar spine, at 
times described as "moderate" or "severe", these records 
provide no range of motion measurements or objective evidence of 
muscle spasms.  The Board observes the relevant rating criteria 
relies on objective evidence of limitation of motion of the 
lumbar spine, muscle spasms on extreme forward bending, or 
incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2003); see also 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5243, General Rating Formula (2010).  In the instant 
case, there is no objective evidence of record that would warrant 
an evaluation greater than 10 percent based upon the rating 
criteria contained in 38 C.F.R. § 4.71a at any point prior to 
January 18, 2006.  Furthermore, the opinions and observations of 
the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.71a with respect to determining the 
severity of his service-connected lumbar spine disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and 
(2) (2010).  

The Board has also considered whether the evidence of record 
demonstrates entitlement to an increased evaluation at any point 
prior to January 18, 2006, under the General Rating Formula.  
However, the Board finds that it does not.  In this regard, the 
Board observes that there is no competent medical evidence of 
ankylosis of the thoracolumbar spine or of the entire spine.  
Thus, a higher evaluation is not warranted under the General 
Rating Formula.

Thus, while the Veteran may suffer from limitation of motion, 
particularly on extension, and subjective complaints of pain, the 
Board finds that the preponderance of the evidence weighs against 
finding that Veteran's lower spine disorder more closely 
approximates a 20 percent or higher evaluation at any point 
during the period prior to January 18, 2006.  In light of the 
above, the Board finds that the Veteran is entitled to an initial 
evaluation of 10 percent, but not greater, for his service-
connected lumbar spine disability prior to January 18, 2006.  

The Board has considered whether the benefit of the doubt rule 
applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, 
a preponderance of the evidence is against an evaluation in 
excess of 10 percent prior to January 18, 2006; thus, this rule 
does not apply.

As a final note, as the Board has previously determined the 
Veteran's baseline level of disability to be noncompensable, the 
10 percent evaluation assigned prior to January 18, 2006, shall 
not be reduced on the basis of a pre-aggravation level of 
disability.  See Allen, 7 Vet. App. 439.




Increased Evaluation As of January 18, 2006

As of January 18, 2006, the RO determined that the Veteran's 
lumbar spine disability meets the criteria for a 40 percent 
evaluation pursuant to the General Rating Formula, and then 
reduced this evaluation by 10 percent based upon aggravation.  
See May 2006 rating decision.  Having considered the evidence of 
record under both the former and new rating criteria, the Board 
finds that the Veteran is entitled to an evaluation in of 40 
percent, but not greater, for his lumbar spine disorder during 
this period.  In this regard, the Board notes that the Veteran's 
thoracolumbar spine disorder was manifested during this period by 
subjective complaints of pain, difficulty standing and sitting, 
fatigability and decreased range of motion.  In addition, there 
is objective evidence of painful motion, tenderness and severe 
limitation of motion of the thoracolumbar spine.  There is no 
evidence, however, of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating episodes 
having a total duration of at least six weeks during a twelve-
month period.

With regards to limitation of motion, the Board observes that, at 
40 percent disabling, the Veteran is in receipt of the maximum 
evaluation allowable under both the new and old criteria.  As 
such, a further discussion of limitation of motion is not 
necessary.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under 38 C.F.R. § 4.71 Diagnostic Codes 5293-5243 (2003 and 
2010), pertaining to intervertebral disc syndrome.  However, 
there is no evidence of incapacitating episodes having a total 
duration of at least six weeks during a twelve month period.  In 
this regard, the Board observes both January 2006 and May 2010 VA 
examination reports note the Veteran denied incapacitating 
episodes.  As such, an evaluation greater than 40 percent is not 
warranted under the rating criteria for intervertebral disc 
syndrome.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent at 
any point during the appeal period, pursuant to other potentially 
applicable Diagnostic Codes under both the former and current 
criteria.  However, the Board finds that it does not.  In this 
regard, the Board observes that there is no competent medical 
evidence of ankylosis of the thoracolumbar spine or of the entire 
spine.  Thus, a higher evaluation is not warranted under the 
General Rating Formula or under former Diagnostic Code 5289 at 
any point in the appeal period as of January 18, 2006.  See 
Fenderson, supra.

The Board has considered whether the benefit of the doubt rule 
applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, 
a preponderance of the evidence is against an evaluation in 
excess of 40 percent as of January 18, 2006; thus, this rule does 
not apply.

As a final note, the Board again notes it has previously 
determined the Veteran's baseline level of disability to be 
noncompensable.  As such, the 40 percent evaluation assigned as 
of January 18, 2006, shall not be reduced on the basis of a pre-
aggravation level of disability.  See Allen, 7 Vet. App. 439.

Neurological Manifestations

As indicated in Note (1) to the General Formula, neurological 
abnormalities associated to the Veteran's lumbar spine disability 
are to be evaluated separately.  The May 2010 VA examination 
report notes the Veteran appears to have some bowel and bladder 
issues, as well as erectile dysfunction.  The VA examiner noted 
that it would not be possible to determine whether the bladder, 
bowel and erectile dysfunction are specifically secondary to his 
lumbar spine disability, as the Veteran suffers from additional 
overwhelming and complicating medical comorbidities.  In light of 
the May 2010 VA examination report, the Board finds that a 
separate evaluation for impairment of bowel and bladder function 
and erectile dysfunction is warranted as neurological 
manifestations of the Veteran's service-connected lumbar spine 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when a claimant has both service-connected and nonservice-
connected disabilities, the Board must attempt to discern the 
effects of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability).

II.	Radiculopathy of the Right Lower Extremity

The Veteran's radiculopathy of the right lower extremity has been 
assigned an initial evaluation of 20 percent disabling pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  The Veteran 
contends he is entitled to an initial rating in excess of 20 
percent for his radiculopathy of the right lower extremity.

A 20 percent evaluation is warranted where there is moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
evaluation is assigned where there is moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  A 
maximum 80 percent evaluation is warranted where there is 
complete paralysis of the sciatic nerve, wherein the foot dangles 
and drops, no active movement is possible of muscles below the 
knees, and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

Terms such as "moderate," "moderately severe" and "severe" 
are not defined by the rating criteria.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
and render factual findings and a decision that is "equitable 
and just."  See 38 C.F.R. § 4.6 (2010).

Having considered the evidence of record under the rating 
criteria outlined above, the Board finds that an initial 
evaluation in excess of 20 percent for radiculopathy of the right 
lower extremity is not warranted.  In this regard, the Veteran's 
right lower extremity nerve disability is manifested by 
subjective complaints of radiating pain and numbness and 
objective evidence of occasional diminished sensation with some 
diminished deep tendon reflexes, resulting in no more than 
moderate incomplete paralysis.

A January 2006 VA examination report reflects a moderate decrease 
in sensation to light touch, pinprick and monofilament 
examination of the right lower extremity, with decreased deep 
tendon reflexes and ankle jerks.  The Veteran indicated he 
suffered such symptoms approximately two to three times per week.  
See June 2006 VA examination report addendum.  A May 2010 VA 
examination report notes decreased muscle strength of 3/5 in the 
right leg with decreased reflexes.  Sensation was mildly to 
moderately decreased with no muscle wasting or loss, and no 
joints were affected.  The VA examiner found the Veteran's 
radiculopathy to be of "moderate" severity.  

In addition, a review of relevant VA treatment records do not 
support a conclusion that the Veteran's radiculopathy more 
closely approximates "moderately severe" incomplete paralysis.  
A May 2006 VA treatment records notes some weakness of the lower 
extremities due to back trouble.  A June 2006 VA treatment record 
notes full range of motion of all extremities with normal gait 
and equal strength bilaterally.  An August 2006 VA treatment 
record notes the Veteran's complaints of pain radiating in his 
legs, while a September 2006 VA treatment record found no 
numbness or focal weakness on neurological examination.  An 
October 2006 VA treatment record notes no focal deficit on 
neurological examination with strength 5/5  in the lower 
extremities.  An April 2007 VA treatment record notes the 
Veteran's right leg was normal during a neurological examination, 
and found the Veteran had no sensory deficit which would limit 
ability to feel pain or discomfort.  A January 2009 VA Physical 
Therapy consult notes complaints of pain radiating to the 
bilateral lower extremities, worse in the left.  Finally, a June 
2010 VA treatment record notes microfilament and vibratory 
sensation intact bilaterally, with deep tendon reflexes 2/4 and 
no focal or neurological deficits.

The Board has reviewed the entire record in determining the 
severity of the Veteran's radiculopathy of the right lower 
extremity.  In this regard, the Board acknowledges the Veteran's 
complaints of pain and radicular symptoms reflected in treatment 
records both during, and prior to, the period on appeal.  
However, despite the Veteran's complaints of lower extremity pain 
and radicular symptoms, when viewed in light of the record as a 
whole, in particular the January 2006 and May 2010 VA examination 
reports, which both describe the Veteran's symptoms as 
"moderate," the Board finds that the preponderance of the 
evidence weighs against a finding that the Veteran's 
radiculopathy of the right lower extremity more closely 
approximates "moderately severe" or "severe" incomplete 
paralysis of the sciatic nerve.

Thus, the Board finds that the objective medical evidence of 
record fails to demonstrate any limitation of function beyond 
moderately diminished sensation at times and some diminished deep 
tendon reflexes.  Furthermore, while the Veteran exhibits an 
altered gait at times, this is due to his service-connected 
lumbar spine disability, and not the radiculopathy of the right 
lower extremity.  See, e.g., January 2006 VA examination report.

As such, in determining the Veteran's radiculopathy of the right 
lower extremity more closely approximates no more than 
"moderate" incomplete paralysis of the sciatic nerve, the Board 
finds that he is not entitled to an initial rating in excess of 
20 percent for this disability under Diagnostic Code 8520 at any 
point in the appeal period.  See Fenderson, supra.  As a 
preponderance of the evidence is against a higher evaluation, the 
benefit of the doubt rule does not apply, and the Veteran's claim 
is denied.  See Gilbert v. Derwinski, supra.

Additional Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  In this regard, a comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in the 
rating schedule for these disabilities show that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.




ORDER

An initial evaluation of 10 percent, but not greater, for 
degenerative arthritis of the lumbar spine prior to January 18, 
2006, is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

An initial evaluation of 40 percent, but not greater, for 
degenerative arthritis of the lumbar spine as of January 18, 
2006, is granted, subject to the laws and regulations governing 
the payment of monetary benefits.  

A separate evaluation for bowel, bladder and erectile dysfunction 
as neurological manifestations of degenerative arthritis of the 
lumbar spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 20 percent for radiculopathy 
of the right lower extremity is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


